Citation Nr: 1337075	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-27 337	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating for degenerative joint disease (DJD) of the lumbar spine in excess of 20 percent prior to December 6, 2010, and a rating in excess of 40 percent from that date.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of motion of the cervical spine with degenerative disc disease (DDD) prior to December 8, 2010, and a rating in excess of 20 percent from that date.

3. Entitlement to an initial rating in excess of 10 percent residuals of right ankle injury prior to March 28, 2008, and a rating in excess of 40 percent from that date.

4. Entitlement to an initial rating in excess of 10 percent for a left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1993, January 1999 to July 2003, and September 2004 to August 2006.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran timely appealed the assigned ratings.

In July 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.  In March 2012, the AMC granted a 40 percent rating for right ankle injury residuals, effective March 28, 2008, a 40 percent rating for lumbar spine DJD, effective December 6, 2010, and a 20 percent rating for cervical spine DDD, effective December 8, 2010, creating staged ratings as indicated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).
 


FINDING OF FACT

On May 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, after the RO granted higher ratings for three of the four disabilities on appeal, the appellant signed a form indicating that he had received correspondence regarding the AMC's grant of one or more issues on appeal.  He indicated that based on that decision, he was satisfied and wished to withdraw any remaining issues that had been remanded by the Board to the AMC.  He also indicated that by signing and submitting the form he was asking to withdraw any remaining issue contained in the recent Board remand order.  Based on the Veteran's signature on this form, which was received by the Board on May 9, 2012, the Board finds that the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


